Opinion
NEWSOM, J.
The present appeal is by the People from a judgment of dismissal and order suppressing evidence rendered under the following circumstances.1
*734At 4:30 a.m. on Januaiy 13, 1977, Palo Alto Police Officer Deisinger observed two men standing by—exiting or entering—an automobile in the parking lot at the Travel Lodge Motel on El Camino Real in Palo Alto.
Except for the insignificant fact that their vehicle was blocking several unoccupied parked cars, and the lateness of the hour, there was nothing objectively odd or unusual, let alone criminal, in the circumstances. Nevertheless, Deisinger’s suspicions were aroused. He called on his radio for a backup, turned his car around to follow defendants’ vehicle, stopped it and requested both occupants—driver and passenger—to produce I.D.’s. The driver, Davis, did; but his passenger, Snowden, possessed none. Meanwhile, pursuant to the radio call, another officer, Johnson, had gone to the parking lot and there discovered an abandoned suitcase—as Deisinger knew prior to the arrival at the detention scene of a third officer, Cost. But while Johnson told Officer Cost he had stopped the car because of suspicious activity, he did not impart to him the particular fact of the suitcase having been discovered before Cost shone a flashlight into the suspects’ car and observed, in plain view, items known to him in his police experience to be typical auto burglary tools.
Deisinger and Cost thereupon ordered the occupants out of their car, searched its trunk and found stolen property and a bent screwdriver—evidence pragmatically but not necessarily legally justifying Deisinger’s original suspicion.
The sole issue presented on this appeal is whether the trial court’s conclusion that the detention—not the subsequent search—was unreasonable, and hence unconstitutional, was supported by substantial evidence.
I
It is settled in California law that a police officer is justified in stopping and briefly detaining a person for questioning or other limited investigation. (People v. Mickelson (1963) 59 Cal.2d 448, 450 [30 Cal.Rptr. 18, 380 P.2d 658].) The reasonableness of any particular invasion of a citizen’s personal security, however, has been and must be measured by objective standards. Some activity relating to crime must have occurred or be about to occur, and the person the officer intends to stop must *735reasonably2 appear to be involved in that activity. (In re Tony C. (1978) 21 Cal.3d 888 [148 Cal.Rptr. 366, 582 P.2d 957].)
Measured by this standard, the conduct in question seems entirely innocuous. As earlier observed, only the position of the car, the lateness of the hour and, it may be, the proximity of defendants to a motel—still regarded in some quarters as a center of opprobrious activity—could remotely be seen as “unusual circumstances.”
Recently, this division upheld the reasonableness of a detention which occurred under similar circumstances in a high burglary area, but the activity we held to justify detention there was driving a vehicle on a private and deadend road, after business hours, in an area where no commercial activity was taking place. (People v. Moreno (1977) 67 Cal.App.3d 962 [134 Cal.Rptr. 322].) The essential and in our mind determinative distinction here is that, when first observed, defendants’ activities did not objectively appear in the slightest degree criminally surreptitious, for they were standing in the lighted parking lot of a major motel, in a commercial area on the El Camino Real where several all-night restaurants operate.
I accordingly find that substantial evidence supported the trial court’s conclusion.
Affirmed.

Although the appeal purports to be from the order granting the defendants’ motion to suppress, an unappealable order, we treat the notice of appeal as a premature notice of *734appeal from the contemporaneous dismissal. (See Pen. Code, § 1238, subds. (a)(7) and (c); cf. § 1538.5, subds. (j) and (o).)


“Reasonably” i.e., judged not necessarily by the officer’s subjective conclusion but by objective standards of reasonableness. (Cf. In re Tony C., supra, 21 Cal.3d 888 at p. 893, fn. 2.)